                                Case 2:19-cv-00033-JAD-NJK Document 110 Filed 06/14/21 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                Attorneys for Plaintiff
                        8
                                                                 UNITED STATES DISTRICT COURT
                        9
                                                                     DISTRICT OF NEVADA
                      10

                      11        DAWN MINTUN,                                      Case No. 2:19-cv-00033-JAD-NJK

                      12                            Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                                                                                  TIME FOR PLAINTIFF TO RESPOND TO
                      13                v.                                        EXPERIAN’S MOTION FOR SUMMARY
                                                                                  JUDGMENT, AND FOR EXPERIAN TO
                      14        EXPERIAN INFORMATION SOLUTIONS,                   FILE A REPLY IN SUPPORT OF THE
                                INC.,                                             SAME
                      15
                                                    Defendant.                    [FIRST REQUEST]
                      16
                                                                                  Complaint filed: January 4, 2019
                      17                                                          [ECF No. 109]

                      18                Plaintiff Dawn Mintun (“Plaintiff”), by and through her counsel of record, and Defendant

                      19        Experian Information Solutions, Inc., (“Experian”) have agreed and stipulated to the following:
                      20                1.      On May 24, 2021, Defendant Experian filed a Motion for Summary Judgment [ECF
                      21
                                Dkt. 106].
                      22
                                        2.      Plaintiff’s Response is due June 14, 2021.
                      23
                                        3.      Plaintiff and Experian have agreed to extend Plaintiff’s response fourteen (14) days
                      24

                      25        in order to allow Plaintiff to consider the facts and circumstances of the pending briefing, as well

                      26        as to facilitate pre-planned vacation arrangements. The parties have also agreed that, for similar

                      27        reasons, Experian’s deadline to file its reply in support should be extended for fourteen days.
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-00033-JAD-NJK Document 110 Filed 06/14/21 Page 2 of 2



                                       4.      As a result, both Plaintiff and Experian hereby request this Court to further extend
                         1

                         2      the date for Plaintiff to plead or otherwise respond to Experian’s Motion for Summary Judgment

                         3      until June 28, 2021 and to extend the date for Experian to file their Reply until July 26, 2021.

                         4             5.      This stipulation is made in good faith, is not interposed for delay, and is not filed
                         5
                                for an improper purpose.
                         6
                                       IT IS SO STIPULATED.
                         7             Dated June 7, 2021
                         8       KNEPPER & CLARK LLC                                   NAYLOR & BRASTER
                         9       /s/ Miles N. Clark                                    /s/ Jennifer L. Braster
                      10         Matthew I. Knepper, Esq., SBN 12796                   Jennifer L. Braster, Esq., SBN 9982
                                 Miles N. Clark, Esq., SBN 13848                       1050 Indigo Drive, Suite 200
                      11         5510 So. Fort Apache Rd, Suite 30                     Las Vegas, NV 89145
                                 Las Vegas, NV 89148                                   Email: jbraster@nblawnv.com
                      12         Email: matthew.knepper@knepperclark.com
                                 Email: miles.clark@knepperclark.com                   JONES DAY
                      13                                                               Cheryl L. O’Connor, Esq., SBN 14745
                                 Counsel for Plaintiff                                 3161 Michelson Drive
                      14                                                               Irvine, CA 92612
                                                                                       Email: coconnor@jonesday.com
                      15

                      16                                                               Counsel for Defendant
                                                                                       Experian Information Solutions, Inc.
                      17

                      18                                  ORDER GRANTING
                                              STIPULATION TO EXTEND TIME FOR PLAINTIFF
                      19               TO RESPOND TO EXPERIAN’S MOTION FOR SUMMARY JUDGMENT
                      20        IT IS SO ORDERED.
                      21                                              ____________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
                      22
                                                                                                               June 14, 2021
                                                                                                      Dated: _______________
                      23

                      24

                      25

                      26

                      27

                      28
                                                                              2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
